Citation Nr: 1705540	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (a right knee disability), claimed as secondary to service-connected left knee degenerative joint disease (a left knee disability). 

2.  Entitlement to service connection for erectile dysfunction (ED) claimed as secondary to medication used as treatment for a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970 and from January 1975 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2015 the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the record. 

When this case was previously before the Board in February 2016, it was remanded to afford the Veteran VA examinations.  The Veteran was afforded appropriate VA examinations in July 2016.  The remand directives have been substantially complied with, and the case again is properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that during the pendency of this appeal, in an August 2016 rating decision, service connection for sleep apnea was granted.  Therefore, this issue of entitlement to service connection is not before the Board because the benefit sought (service connection) was granted in full during the pendency of the appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  A right knee disability was not shown in service or for many years thereafter, and has not been shown to be related to service or to the service-connected left knee disability.

2.  ED was not shown in service or for many years thereafter, and has not been shown to be related to service or to a service-connected disability or medication used as treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2007 and May 2009, prior to the January 2008 and August 2009 rating decisions respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and how VA determines the disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

The Board notes that multiple VA examinations with opinions were obtained for the Veteran's claims, as outlined below.  When taken together, review of these examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  With respect to the November 2015 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Background Information and Legal Criteria

The Veteran asserts that his right knee disability and ED are etiologically related to service and that, alternatively, his right knee disability is secondary to the service-connected left knee disability and the ED is secondary to medication used as treatment for a service-connected disability.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis, service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a) (3), 3.309(a).

Right Knee Analysis

In this case, VA and private treatment records show diagnoses of right knee degenerative joint disease.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show treatment for right knee pain in August 1978.  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in August 2007 in which the examiner noted moderately severe degenerative joint disease in the right knee; however, the VA examiner did not provide an opinion as to the nature and etiology of the right knee disability. 

In response to the Board's February 2016 remand, the Veteran was afforded a VA examination in July 2016 in which the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that degenerative joint disease (DJD) was not a contagious disease, and bears no similarity to a metastasizing tumor.  The examiner also stated that DJD of a joint, in the practice of medicine, was typically evaluated as an individual and distinct single joint condition or diagnosis; exceptions were made in the case of inflammatory and auto immune diseases.  The examiner noted that many individuals developed arthritis or DJD in one joint without DJD in the paired joint member.  The examiner opined that it went against the precepts of medical practice to treat the later development of DJD in one joint as a sequel or consequence of DJD in another; each joint was typically evaluated as an individual.  The VA examiner also opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the first diagnosis rendered for the right knee took place nearly two years after separation and was described on imaging as mild spurring of the patella.  The examiner stated that there was no evidence for traumatic right knee injury in service nor was there evidence of diagnosis or treatment for a right knee condition in service.

In this case, as to the issue of the etiology of the Veteran's right knee disability, the Board finds that the July 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  Significantly, the Veteran claimed the right knee disability, diagnosed as DJD, was related to service or resulted from the service-connected left knee disability.  The examiner stated that it went against the precepts of medical practice to treat the later development of DJD in one joint as a sequel or consequence of DJD in another; each joint was typically evaluated as an individual.  Moreover, the first diagnosis rendered for the right knee took place nearly two years after separation, there was no evidence for traumatic right knee injury in service, and there was no evidence of diagnosis or treatment for a right knee condition in service.

The Board finds that the VA examiner made it clear that it was his opinion that a right knee disability was not related to service and was not caused or aggravated by the service-connected left knee disability.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the VA examiner made it clear that each joint was typically evaluated as an individual and the right knee disability was not related to service.  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service, or the service-connected left knee disability, and the Veteran's current right knee disability has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his right knee disability is related to service or his service-connected left knee disability.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current right knee disability was etiologically related to service or his service-connected left knee disability are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiner's opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service, or the service-connected left knee disability, and the Veteran's right knee disability cannot be established, and the criteria of Hickson element (3) are not met. 

With regards to presumptive service connection for a right knee disability, the weight of the evidence shows no chronic symptoms of arthritis during service, no continuous symptoms of arthritis since service, and that the right knee disability did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for arthritis, and the first mention of arthritis in the record is not until many years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

ED Analysis

In this case, VA and private treatment records show diagnoses of ED.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that ED is secondary to medication used as treatment for a service-connected disability.  Accordingly, Hickson element (2) is at least arguably met.  

The Veteran was afforded a VA examination in June 2009 in which the VA examiner opined that ED was less likely than not due to use of Lisinopril as ED was not a known side effect of the medication.  The VA examiner, however, indicated that ED was a side effect of Vicodin "and is increased in the side effect with the use of the Soma," two other medications used by the Veteran. 

In a January 2010 statement, the Veteran's private urologist stated that he had ED and organic impotence and opined that this was most likely related to his treatment of his high blood pressure with Lisinopril.  The private urologist also stated that the Veteran had a history of hypogonadism which may affect his libido but was under treatment with testosterone.

In November 2010 a second VA examiner indicated the presence of ED and stated that the most likely etiology was an endocrine disease (hypogonadism). 

In regards to the January 2010 private opinion and November 2010 VA opinion, the Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson, 7 Vet. App. 36; Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Board finds that the January 2010 private opinion and November 2010 VA opinion do not carry significant weight as the opinions do not contain a rationale for the conclusions reached.  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In response to the Board's February 2016 remand, the Veteran was afforded a VA examination in July 2016 in which the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition, aggravated by service or by a service-connected condition, or due to or aggravated by medications for service-connected conditions.  The examiner stated that ED was understood to be a vascular condition which had a multifactoral etiology, rarely specifically elucidatable.  The examiner stated that mental health factors, obesity, advancing age, diabetes, neurological disorders, hypertension, benign prostatic hypertrophy, and hypogonadism, among others, were risk factors.  The examiner noted that the Veteran was claiming Lisinopril, Soma, and Vicodin/Lortabs were causing ED.  The examiner stated that the medical literature and the Food and Drug Administration prescribing information failed to list ED as a side effect of these medicines.  

The July 2016 VA examiner also stated that the service treatment records contained no diagnosis for ED during service.  The examiner noted that the Veteran was treated for hypertension, benign prostatic hyperplasia, his problem list contained a reference to hypogonadism, and he had a prostate resection.  The examiner also noted that the Veteran was in his sixties when the ED diagnosis was made, and he was 69 inches tall and weighed 242 pounds, making him obese.  The examiner stated that the Veteran had multiple risk factors for ED.  The examiner opined that it was therefore impossible to attribute the etiology of ED to a probability of greater than 50 percent to any specific factor, condition, or medication.  

In this case, as to the issue of the etiology of the Veteran's ED, the Board finds that the July 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  The examiner addressed the evidence and the January 2010  private medical opinion.  Significantly, the Veteran claimed the ED was related to service or was caused or aggravated by medication used as treatment for a service-connected disability.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition, aggravated by service or by a service-connected condition, or due to or aggravated by medications for service-connected conditions.

The Board finds that the VA examiner provided a discussion of the evidence and a rationale for the opinion that ED was not related to service and was not caused or aggravated by medication used as treatment for a service-connected disability.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo, 25 Vet. App. 286, 294.  Accordingly, the Board concludes that the VA opinion carries significant weight.  

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his ED is related to service or medication used as treatment for a service-connected disability.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current ED was etiologically related to service or medication used as treatment for a service-connected disability are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles, 16 Vet. App. 370, 374-75; Layno, 6 Vet. App. 465. 

The Board finds that the VA examiner's opinions are competent and probative and as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service, or medication used as treatment for a service-connected disability, and the Veteran's ED cannot be established, and the criteria of Hickson element (3) are not met. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right knee degenerative joint disease (a right knee disability) is denied. 

Entitlement to service connection for erectile dysfunction is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


